Citation Nr: 1733720	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for urinary frequency.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1969.

This appeal comes to the Board of Veterans Appeals (Board) from a February 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2016, the Board remanded the claim considered herein.  The appeal has been returned to the Board for further adjudication.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an effective date prior to June 8, 2009, for service-connected supraventricular arrhythmia, status post pacemaker placement and sick sinus syndrome, and entitlement to an initial evaluation in excess of 60 percent for service-connected supraventricular arrhythmia, status post pacemaker placement and sick sinus syndrome, have been raised by the record in a January 2016 statement, but have not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board noted this referral in the prior remand.  However, the RO provided the Veteran a statement of the case rather than a rating decision; thus, not providing the Veteran with sufficient adjudication at the AOJ level.  Additionally, there is no formal claim of record.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for further appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the issue of service connection for urinary frequency, the Veteran's service treatment records are still not currently associated with the claims file.  On remand, these should be obtained.  38 U.S.C.A. § 5103A  (West 2014 & Supp. 2016); 38 C.F.R. § 3.159 (c) (2016).


The Board's September 2016 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records through official sources.

2.  After review of any newly associated records, determine if another VA medical opinion is required.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for urinary frequency must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







